DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Action is in response to applicant’s amendment filed on 10/28/2021.
2.	Claims 4-5, 10-11 and 16-17 are cancelled.
3.	Claims 1-3, 6-9, 12-15 and 18 are pending.

Response to Arguments
5.	Applicant’s arguments on 10/28/2021 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
7.	Claims 1-3, 6-9, 12-15 and 18 are allowed.

Reasons For Allowance
The following is an examiner's statement of reasons for allowance: 
Olderdissen et al. (US 2019/0090154 A1) teaches a method for configuring components in a data center is disclosed.  The method includes receiving, by a management server, a request for an internet protocol (IP) address and media access control (MAC) address from a network-connected component, responsive to receiving the request, issuing, by the management server, an IP address to the network-connected component, 
Moorthey et al. (US 9,806,958 B1) teaches a method for enabling multiple-perspective administration of computing systems may include (1) receiving, from a user, a request to administer a computing system that includes a plurality of types of components, (2) identifying an administrative role of the user, (3) identifying a primary component of a primary type of component that is administered by the user in the administrative role, (4) identifying a secondary component of a secondary type of component that is not administered by the user in the administrative role, and (5) providing, via a graphical user interface, a perspective of the computing system to the user that (a) enables the user to administer the computing system by administering the primary component and view information about the secondary component in terms of the primary component and (b) prevents the user from administering the secondary component.

Olderdissen, Moorthey and other prior arts do not singularly or in combination disclose the limitations “obtaining, from the switch, a MAC address and location information of each of the servers connected to the switch, and generating a first list;


Claims 2-3, 6, 8-9, 12, 14-15 and 18 are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further 
systems and methods based on a predicted non-zero future power requirement for performing one or more portions of an expected workload by a predetermined system, the predicted future power requirement based on a past power requirement for performing one or more portions of a known workload by the predetermined system, automatically causing a change from a first power state of the predetermined system to a second power state that does not violate a specification for performing the one or more portions of the expected workload (Cameron ‘248).
a process of managing rack-mounted computing devices in a data center with a distributed peer-to-peer management system, the process including: determining roles of data-center management computing devices in a distributed peer-to-peer data-center management system; receiving, via an out-of-band network, a data-center management command at a given data-center management computing device; distributing, based on at least some of the roles, via the out-of-band network, the data-center management command (Cencini ‘829).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        
11/25/2021